ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                         10 Prince Street
                                     Alexandria, Virginia 22314
                                          (202) 628-7400
                                        www.clarelocke.com


                                           May 5, 2020

   Via ECF and Federal Express

   Hon. Carol Bagley Amon
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

                 Re:    Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)

   Dear Judge Amon:
           I write on behalf of my client Robert Langrick, Defendant and Counterclaimant in the
   above-referenced action. Pursuant to Your Honor’s Individual Practice Rule 3(D)(ii), I am
   furnishing chambers with courtesy copies of the following motion papers:
       a) Defendant Robert Langrick’s Notice of Motion to Dismiss Plaintiff Monica Morrison’s
          Amended Complaint;
       b) Defendant Robert Langrick’s Memorandum of Law in Support of his Motion to Dismiss
          Plaintiff Monica Morrison’s Amended Complaint;
       c) Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to Dismiss Her
          Declaratory Judgement Claims; and
       d) Defendant Robert Langrick’s Reply Brief in Support of his Motion to Dismiss Plaintiff
          Monica Morrison’s Amended Complaint.
           Oral argument on Mr. Langrick’s Motion to Dismiss is scheduled on May 22, 2020 at 2:00
   p.m. in Courtroom 10D South before Judge Carol Bagley Amon.
                                                     Sincerely,



                                                     Andrew C. Phillips
Cc:   Hon. Robert M. Levy
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

      Henry Kaufman
      hkaufman@hrkaufman.com

      Carol A. Schrager
      carolaschrager@gmail.com




                                       2
